Citation Nr: 0808010	
Decision Date: 03/07/08    Archive Date: 03/17/08

DOCKET NO.  05-31 471	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in No. Little Rock, Arkansas


THE ISSUE

Whether the veteran's pension benefits were properly 
terminated for the period from June 1, 2004, until February 
1, 2005.


REPRESENTATION

Veteran represented by:	Arkansas Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel






INTRODUCTION

The veteran served on active duty from June 1965 to June 
1967.


FINDING OF FACT

The veteran died in July 2006.


CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of this appeal.  38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2007). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran perfected an appeal to the Board of Veterans' 
Appeals (Board) as to this matter in September 2005.  
According to information received from the Social Security 
Administration, he died in July 2006.  

Unfortunately, the veteran died during the pendency of his 
appeal.  As a matter of law, the veteran's claim cannot 
survive his death.  Zevalkink v. Brown, 102 F.3d 1236, 1243-
44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 
(1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This 
appeal on the merits has become moot by virtue of the death 
of the veteran and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 20.1302 (2007). 

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran. 38 C.F.R. § 
20.1106. 


ORDER

The appeal is dismissed.



____________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


